DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments, Response to the Amendment, and Allowed Claims
Please note that any mention of line numbers in claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.
The text of 37 CFR 1.111(b) is as follows:
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  (Bold added).
This office action is in response to the amendment of May 23, 2022, which amendment has been ENTERED.
It is noted that Applicant has amended formerly-dependent claim 3 extensively so that it is now in independent form.
In the remarks with the amendment of May 23, 2022, Applicant has only responded to the rejection of independent claim 1 under 35 USC 102(a)(1) as being anticipated by Kauffman (‘203) or Kauffman (‘249), failing to address the rejections of any other of the claims under rejection in the office action of February 23, 2022.  Thus, Applicant has failed to meet the burden of 37 CFR 1.111(b) that the response to the office action, “distinctly and specifically … reply to every ground of objection and rejection in the prior Office Action.”  Therefore, the failure to respond as required by the cited rule to the rejection of claims 7, 13, 16, 17, 19, and 20 under 35 USC 102(a)(1) is taken as an admission on the written record that the prior art rejection of these claims in the office action of February 23, 2022 is admitted as properly applying to these claims as written in the previous office action.  Similarly, therefore, the failure to respond as required by the cited rule to the rejection of claims 1, 5, 6, 11, 12, 14, 15, and 18 under 35 USC 103 is taken as an admission on the written record that the prior art rejection of these claims in the office action of February 23, 2022 is admitted as properly applying to these claims as written in the previous office action.
Independent claim 3 as newly-amended is allowable over the prior art of record.  Dependent claim 4 is allowable over the prior art of record in that it depends from allowable, independent claim 4.
Applicant has generally alleged with respect to claim 1 on pages 8 and 9 of the amendment of May 23, 2022 that, “this weather radar integrating system 100 does not in any way disclose at least the feature of ‘controlling the ground based radar to adjust the scan of the volume of space in response to at least the tracking data associated with the aircraft being tracked” (next-to-last paragraph on page 9 of the amendment).  The argument does not really give any detail to support this general allegation other than citing to the rejection.
In response to this general allegation concerning the prior art rejection of independent claim 1 in the prior office action, the ground-based radar is controlled in tracking the aircraft of interest to “adjust the scan of the volume of space in response to at least the tracking data associated with the particular aircraft being tracked,” at least, in that the scan of the radar is adjusted to follow the aircraft being tracked, not to mention a “region of interest” of weather.  It is noted that this limitation does not claim that the “volume of space” is adjusted in any way, only that the “scan” is adjusted.  Therefore, Applicant’s argument with respect to claim 1 is not found to be persuasive.
The prior art rejections of record are hereby maintained as set forth in the office action of February 23, 2022, with line number mentions kept exactly as set forth in that office action.



Rejections as Maintained from the Prior Office Action
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffman et al (US 10,241,203 B2), hereinafter Kauffman et al (‘203), or by Kauffman et al (US 2016/0266249 A1), hereinafter Kauffman et al (‘249).
First of all, it is noted that Kauffman et al (‘203) is the patent corresponding to PGPUB Kauffman et al (‘249).  All of the remarks in this rejection are made with reference to Kauffman et al (‘203), but they apply equally to Kauffman et al (‘249) as to substance, though the formatting of the two may not be identical.
The text of independent claim 1 is as follows:
“1. (original) A radar system for weather sensing and aircraft tracking, comprising: a ground-based radar that is configured to scan a volume of space associated with a particular aircraft for detecting a weather event in the volume of space; and an electronic control system adapted to track the particular aircraft via tracking data associated with the particular aircraft, and adapted to detect the weather event via weather data associated with signals from the ground-based radar; wherein the control system is configured to control the ground-based radar to adjust the scan of the volume of space in response to at least the tracking data associated with the particular aircraft being tracked.”  
Looking, first, to independent claim 1, Kauffman et al (‘203) is directed to, “A radar system for weather sensing and aircraft tracking” (line 1), noting, for example, column 4, line 60 through column 5, line 16.
In claim 1, the claim limitations, “a ground-based radar that is configured to scan a volume of space associated with a particular aircraft for detecting a weather event in the volume of space” (lines 3-4) are met by Kauffman et al (‘203), noting, for example, is met by any of the ground-based weather radars disclosed in Kauffman et al (‘203), for example, please see column 5, lines 8-22.
Further, in independent claim 1, the claim limitations, “an electronic control system adapted to track the particular aircraft via tracking data associated with the particular aircraft, and adapted to detect the weather event via weather data associated with signals from the ground-based radar” (lines 5-7) are met by Kauffman et al (‘203), noting especially the “weather radar integrating system 100,” for example, please see column 6, lines 3-15.
Finally, in independent claim 1, the claim limitations, “wherein the control system is configured to control the ground-based radar to adjust the scan of the volume of space in response to at least the tracking data associated with the particular aircraft being tracked” (lines 8-10) are met by Kauffman et al (‘203), for example, when the “weather radar integrating system 100” determines a “region of interest” associated with a certain weather phenomenon and with a particular aircraft in the proximity of that weather phenomenon, noting, for example, column 5, lines 54-62, and column 6, lines 3-15.
In that each and every claimed feature in independent claim 1 is plainly disclosed in Kauffman et al (‘203), independent claim 1 is anticipated by Kauffman et al (‘203).
As for the further limitations of dependent claim 7, these are met by Kauffman et al (‘203) in that Kauffman et al (‘203) performs the claimed “weather data processing,” noting, for example, column 15, lines 44-47; column 15, line 64 through column 16, line 29 (noting especially column 16, lines 8-24); and, column 16, 30-36 (indicating that radar reflectivity data are used in the processing).
Next, as for the further limitations of dependent claim 13, these are met by Kauffman et al (‘203) as it tracks and networks weather data for each of a plurality of aircraft in a region of space, scanning the region of each of the aircraft tracked.  In Kauffman et al (‘203), please see, for example, column 7, line 55 through column 8, line 8, and, column 6, lines 3-9 (ground-based weather measurements in the vicinity of an aircraft).
As for the further limitations of dependent claim 16, these are met by Kauffman et al (‘203) in that Kauffman et al (‘203) may use networked radars that are geographically spaced apart to track aircraft in region of space.  In Kauffman et al (‘203), please note, for example, column 5, lines 8-15; column 7, lines 25-39; and, column 16, lines 1-29 (integrating and harmonizing of weather radar data from different weather radars).
The further limitations of dependent claim 17 are met by the embodiments using networked weather radars, which do overlap in coverage area, in that the coverage area of a radar does not have a sharp cutoff point, so that it would overlap with the coverage area of neighboring weather radars.  In Kauffman et al (‘203), please note the overlapping in Figure 3.
The remarks with respect to independent claim 19 are substantially those made above with respect to independent claim 1 in that claim 19 is the computer-program-product claim corresponding to the apparatus of claim 1.  Please note that the invention in Kauffman et al (‘203) may be implemented as a computer-program product, noting, for example, column 3, lines 14-31, and, column 17, lines 10-12.
The remarks with respect to independent claim 20 are substantially those made above with respect to independent claim 1 in that claim 20 is the method claim corresponding to the apparatus of claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11, 12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman et al (US 10,241,203 B2), hereinafter Kauffman et al (‘203), or by Kauffman et al (US 2016/0266249 A1), hereinafter Kauffman et al (‘249).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
First of all, it is noted that Kauffman et al (‘203) is the patent corresponding to PGPUB Kauffman et al (‘249).  All of the remarks in this rejection are made with reference to Kauffman et al (‘203), but they apply equally to Kauffman et al (‘249) as to substance, though the formatting of the two may not be identical.
The further limitations of dependent claim 2 are substantially-met by Kauffman et al (‘203) as applied above to independent claim 1, where parts (i) through (iii) are merely the transmitting and receiving of radar signals from a certain volume of space for weather measurements and for tracking.  However, Kauffman et al (‘203) does not disclose the further limitations of part (iv) of dependent claim 2.  Kauffman et al (‘203) teaches at column 6, lines 44-51 to avoid collecting of weather data from aircraft in regions that already have adequate coverage from ground-based radars for the advantages of “promoting efficiency and cost-effectiveness.”  In an analogous line of reasoning, it would have been obvious to one of ordinary skill-in-the-art when tracking an aircraft from a ground-based radar into a region in which ground-based radar coverage is already adequate to “adjust the scans” for that region of space as taught by Kauffman et al (‘203) to obtain the advantages taught by Kauffman et al (‘203).
With reference to the further limitations of dependent claim 5, it would have been obvious to one of ordinary skill-in-the-art to vary one or more of the radar parameters in Kauffman et al (‘203) so as to optimize the quality of the returned target signals.
The further limitations of dependent claim 11 are not disclosed by Kauffman et al (‘203).  However, Kauffman et al (‘203) discloses the use of separate ground-based weather radars and a “position tracking service,” noting, for example, column 5, lines 8-22.  It would have been obvious to one of ordinary skill-in-the-art to combine the weather radars and the position tracking radars into single radars transmitting two different types of radar signals, one for weather and the other for tracking, for the advantage of reducing the amount of equipment and cost in the overall system.
Regarding the further limitations of dependent claim 12, these are met by Kauffman et al (‘203) as applied above to dependent claim 11 and to independent claim 1.  In Kauffman et al (‘203), please note, for example, column 13, lines 53-58, in which “aircraft-specific weather data” is sent to the “particular aircraft” called “aircraft 180” in the cited passage in Kauffman et al (‘203).
The further limitations of dependent claim 14 are not disclosed in Kauffman et al (‘203).  Kauffman et al (‘203) discloses at column 13, lines 53-67 the re-routing of particular aircraft for safety in the event that the particular aircraft are in danger from a “convective weather structure 190” on the path of the aircraft which the aircraft cannot detect on its own.  In such a scenario where particular aircraft are in immediate danger, it would have been obvious to one of ordinary skill-in-the-art “prioritize scans” as claimed in claim 14 for the aircraft for the advantage of avoiding the immediate danger of the “convective weather structure 190.”
With respect to the further limitations of dependent claim 15, Kauffman et al (‘203) teaches that the “sampling volumes” are different between the ground-based radars and the airborne radars, noting, for example, column 11, lines 19-23.  Kauffman et al (‘203) teaches further that in combining data from two different ground-based radars the parameters may vary widely, noting, for example, column 11, lines 36-44.  With these facts and teachings in mind, it would have been obvious to one of ordinary skill-in-the-art that among networked radars, as in Kauffman et al (‘203), the “respective volumes” for different aircraft could be “different” due to the difference in radar systems.  Alternatively, with respect to claim 15, it would have been obvious to one of ordinary skill-in-the-art to make the volumes for different aircraft different as a function of the speed of the aircraft, in that a faster aircraft would leave a volume cell of the same size more rapidly than a slower aircraft.
As for the further limitations of dependent claim 18, Kauffman et al (‘203) generally teaches a “network of ground-based weather radar coverage,” for example, please see column 7, lines 25-39.  It would have been obvious to one of ordinary skill-in-the-art in the disclosed networking in Kauffman et al (‘203) to transmit tracking and weather data to other radar nodes of the network in order to optimize the amount of useful data that is available at each of the radar nodes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman et al (US 10,241,203 B2), hereinafter Kauffman et al (‘203), or by Kauffman et al (US 2016/0266249 A1), hereinafter Kauffman et al (‘249), in view of Volman (‘607).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
Kauffman et al (‘203) does not disclose the further limitations of dependent claim 6.
Volman (‘607) teaches the use of an active electronically scanned antenna (AESA) that has “at least one aperture” and that produces a beam “in azimuth an elevation directions.”  For example, in Volman (‘607), please see the last four lines of the abstract, and paragraph [0069] at lines 1-5.  In addition, Volman (‘607) teaches the use of the AESA device for tracking, noting, for example, paragraph [0036].  In the teachings of Volman (‘607), it is taught that the use of the Volman (‘607) device for the advantage of “high and ultra high resolution” (paragraph [0069] at lines 1-5), and the advantage of “angular accuracy greater than conventional radars” (paragraph [0008] at lines 9-10).  
It would have been obvious to one of ordinary skill-in-the-art to substitute the Volman (‘607) AESA antenna for the radar antenna in Kauffman et al (‘203) to obtain the advantages taught by Volman (‘607).
However, the combination of Kauffman et al (‘203) in view of Volman (‘607) as set forth above does not disclose that the beams are pencil beams.  It would have further been obvious to one of ordinary skill-in-the-art to use pencil beams in the applied combination to optimize the use of the beams in the applied combination for tracking.
In that each and every claimed feature in dependent claim 6 is plainly present in the applied combination of Kauffman et al (‘203) in view of Volman (‘607) as set forth above, the further limitations of dependent claim 6 are obvious over Kauffman et al (‘203) in view of Volman (‘607) as set forth above.

Potentially-Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality of this Office Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648